              Case 8:19-bk-00171-CPM           Doc 12      Filed 03/05/19      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                    www.flmb.uscourts.gov

In re:                                                               Case No. 8-19-bk-00171-CPM
                                                                     Chapter 13
Karen Adele Polej

      Debtor.
________________/

                    TRUSTEE’S UNFAVORABLE RECOMMENDATION
                   AND OBJECTIONS TO CONFIRMATION OF THE PLAN

TO: Clerk, United States Bankruptcy Court

         1.      The Debtor’s Petition for Relief to Chapter 13 was filed on January 09, 2019.

       2.       Trustee’s Recommendation to the Court.             The Trustee cannot recommend
confirmation of the Chapter 13 Plan at this time for the following reason(s):

        3.      It does not appear that the Debtor has dedicated all disposable income to the proposed
Plan as required by 11 U.S.C. §1325(b)(1)(B).

             a. The Trustee hereby requests/has requested the following additional documents
pursuant to the District-wide Administrative Order Prescribing Procedures for Chapter 13 Cases, to
determine if the Debtor has dedicated all disposable income to the Plan:
                other: document spouse’s expenses.

              b. Debtor’s Current Monthly Income (Form 122C-1) needs to be amended to:
                  correct line 2 because it should be $6,573.00 (six thousand, five hundred seventy
                  three dollars) and $4,713.00 (four thousand, seven hundred thirteen dollars);
                 correct line(s) 13 to list $0 or provide proof to the Trustee of the expense.

              c. Debtor’s Current Monthly Income (Form 122C-2) needs to be amended to:
                 correct line(s) 33d and 34 to list $0 or provide proof to the Trustee of the expense.

             d. Based on the Debtor’s Forms 122C-1 and 122C-2, respectively, the unsecured
creditors are not receiving sufficient funds.

             e. Pursuant to the District-wide Administrative Order Prescribing Procedures for
Chapter 13 Cases, Debtor shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtor is not required to file tax returns, Debtor shall provide Trustee with a
statement to that effect.) For each tax return that becomes due after the case is filed, Debtor shall
            Case 8:19-bk-00171-CPM            Doc 12     Filed 03/05/19      Page 2 of 2



provide a complete copy of the tax return; including business returns if Debtor owns a business,
together with all related W-2’s and Form 1099’s to the Trustee within 14 days of filing the return.
Unless otherwise consented to by the Trustee or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments, beginning with the tax year 2018.
Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to the
following year’s tax liability. Debtor shall spend no tax refunds without first having obtained
the Trustee’s written consent or court approval.



                                                               /s/ Kimberly R. McIntyre
                                                               Kimberly R. McIntyre, Esquire
                                                               Florida Bar No. 14123
                                                               Staff Attorney for Chapter 13 Trustee
                                                               P.O. Box 25001
                                                               Bradenton, Florida 34206-5001
                                                               Phone: (941) 747-4644
                                                               Fax:     (941) 750-9266


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Unfavorable
Recommendation and Objections to Confirmation of the Plan has been furnished electronically and/or
by First Class U.S. Mail to Karen Adele Polej, Debtor, 5437 Colonial Oaks Boulevard, Sarasota, FL
34232, and Benjamin G. Martin, Esquire, 1620 Main St., Suite 1, Sarasota, FL 34236, Attorney for
Debtor, and the U.S. Trustee, 501 East Polk Street, Suite 1200, Tampa, Florida 33602 on this 5th day
of March, 2019.



                                                               /s/ Kimberly R. McIntyre
                                                               Kimberly R. McIntyre, Esquire


JMW/KRM/phl




                                                  2
